DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 10 June 2021.  Claim 1 is currently amended.  Claims 1-3 and 19-27 are pending review in this action.  The previous 35 U.S.C 112 rejection is withdrawn in light of Applicant’s corresponding amendment.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2012/0231638, hereinafter Ikeda.
Regarding claim 1, Ikeda teaches a battery connection module including an electrode connection tray. The electrode connection tray includes a battery connection plate (12, “carrying tray”) and a plurality of bus bars (14), which are mounted on the battery connection plate (12, “carrying tray”) in a longitudinal direction (paragraph [0023] and figures 1 and 2).
A wiring member (11), which is a flexible circuit board is configured on the electrode connection tray (paragraph [0024]). The plurality of bus bars (14) are mounted adjacent to the wiring member (11, “flexible circuit board”) (figures 1 and 2). 

Each branch section (22) comprises a first section which extends outwardly from the straight section (21, “main body”) toward the corresponding bus bar (14) in a transverse direction (Figure 1 below). 
Each branch section (22) further comprises a second section, which connects with the first section and extends in the longitudinal direction between the corresponding bus bar (14) and the straight section (21, “main body”) (Figure 1 below).

    PNG
    media_image1.png
    325
    348
    media_image1.png
    Greyscale
[AltContent: textbox (offset)][AltContent: arrow]









Each branch section (22) further comprises an end portion positioned at a distal end of the second section and operatively connected to the corresponding bus bar (14) (Figure 1 above). The end portion is offset from the first section in the longitudinal 
Regarding claim 2, Ikeda teaches that the electrode connection tray further comprises a plurality of bus bar attachment sections (13, “bus bar receiving grooves”), each of which receives a corresponding bus bar (14) (paragraph [0024]).
Each bus bar attachment section (13, “bus bar receiving groove”) comprises an inner frame portion adjacent to the wiring member (11, “flexible circuit board”); an outer frame portion opposite the inner frame portion; and two side frame portions connecting both ends of the inner frame portion and the outer frame portion (see Figure 2 below). 

[AltContent: textbox (Groove)][AltContent: arrow][AltContent: textbox (Figure 2 - Ikeda's assembly. Fragment is from Ikeda’s figure 1.)]












A portion of the groove is shown to be wider on the side of the groove closest to the bus bar than on the side of the groove closest to the  wiring member (11, “flexible circuit board”) (see Figure 2 above and Ikeda’s figures 1 and 2). This would provide clearance at least for partial displacement of the end portion in the longitudinal direction.
Regarding claim 3, Ikeda teaches section (22a, “conductive plate”) which connects the end portion of each flexible branch sections (22) to the bus bar (14). 
There are multiple sections (22a, “conductive plate”) (figures 3 and 4).

Allowable Subject Matter
Claims 19-27 are allowed.

The claimed battery connection module is novel over the closest prior art: U.S. Pre-Grant Publication No. 2012/0231638, hereinafter Ikeda. 
Ikeda teaches all of the claimed limitations except for the claimed position-limiting plate particularly being connected to the main body of the flexible circuit board.  Moreover, the prior art contains no motivation for including the claimed position-limiting plate on the main body of the circuit board in Ikeda’s assembly as it appears the attachment sections of the carrying tray (13) and the connection member (22) themselves adequately provide this function.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Ikeda reference was found to address the amended claims.
As detailed in the present office action, Ikeda teaches that the end portion is wholly offset from the first section in the longitudinal direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILIA V. NEDIALKOVA
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724